No. 99-20345
                                   -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20345
                            Summary Calendar



                         WARREN PIERRE CANADY,

                                                    Plaintiff-Appellant,

                                  VERSUS

       WAYNE SCOTT, Director, Texas Department of Criminal
   Justice, Institutional Division; GARY L. JOHNSON, Director
  Texas Department of Criminal Justice, Institutional Division;
      ED WHITEHEAD; M.B. THALER; R.J. PARKER; C.S. STAPLES;
                           T. MERCHANT,

                                                    Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-970CV-1678
                          --------------------
                             March 23, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Warren    Pierre   Canady,   Texas    inmate   #723784,    appeals   the

district   court’s   dismissal    as   frivolous    of   his   civil   rights

complaint.     He also challenges the court’s sanction which directs

the clerk of court to refuse to accept for filing any future

complaint of Canady which has not received judicial authorization.

     We detect no abuse of the court’s discretion in dismissing the

complaint as frivolous.     See McCormick v. Stalder, 105 F.3d 1059,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 99-20345
                                   -2-

1061-62 (5th Cir. 1997). Canady contends that due process requires

the prison grievance system to have similar minimum requirements as

the due process requirements for inmate disciplinary hearings. See

Wolff v. McDonnell, 418 U.S. 539, 562-66 (1974). Canady’s argument

erroneously presumes the similarity of circumstance between an

inmate   facing    the   deprivation   of   a   protected   constitutional

interest because he violated the prison’s rules and an inmate

seeking redress concerning some aspect of his confinement.              See

Mathews v. Eldridge, 424 U.S. 319, 332 (1976).

     Canady argues that the district court erred in dismissing his

claim concerning the denial of due process in ten disciplinary

cases.     No     constitutional   interest     was   implicated   in   the

disciplinary cases not involving the loss of good-time credit. See

Sandin v. O’Connor, 515 U.S. 472, 484 (1995); Orellana v. Kyle, 65
F.3d 29, 31-32 (5th Cir. 1995).        For the two disciplinary cases

involving the loss of good-time credit, Canady cannot raise a civil

rights claim seeking damages and declaratory relief without first

showing that the result of the disciplinary proceedings at issue

have been overturned, expunged, or otherwise called into question.

Edwards v. Balisok, 520 U.S. 641, 648-49 (1997).

     Canady’s challenge to the sanction is unpersuasive.                See

Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993) (reviewing

sanction for abuse of discretion).          The district court did not

abuse its discretion by imposing the sanction.              See Murphy v.

Collins, 26 F.3d 541, 544 (5th Cir. 1994).

     Our review of Canady’s litigation history, as listed by the

magistrate judge in the order to show cause, reveals one case which
                            No. 99-20345
                                 -3-

amounts to a 28 U.S.C. § 1915(g) strike.   See Canady v. Washington,

No. 96-CV-1756 (S.D. Tex. Oct. 29, 1996) (dismissed pursuant to

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)).   Our affirmance of

the district court’s dismissal for frivolousness creates strike

two.    See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

       AFFIRMED.